DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 03/29/2019, 04/30/2020, 07/28/2020, 10/26/2020, 03/05/2021, 03/19/2021, 03/26/2021, 06/01/2021, 07/30/2021 and 10/20/2021 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takazawa et al., (hereinafter Takazawa), U.S. Patent Application Publication 2005/0013083.
Regarding Claim 1, Takazawa teaches, a multilayer coil component (Fig. 2) comprising: 
a multilayer body (11) formed by stacking a plurality of insulating layers (15), the multilayer body including a coil (12) built in the multilayer body; and 
a first outer electrode (13) and a second outer electrode (14) that are electrically connected to the coil, 
wherein 
the coil is formed by electrically connecting a plurality of coil conductors (17), the plurality of coil conductors being stacked together with the plurality of insulating layers, 
the multilayer body has a first end face (end face facing 13) and a second end face (end face facing 14) that are located opposite to each other in a length direction of the multilayer body, a first major face (bottom) and a second major face (top) that are located opposite to each other in a height direction orthogonal to the length direction, and a first lateral face (left) and a second lateral face (right) that are located opposite to each other in a width direction orthogonal to the length direction and to the height direction, 
the first outer electrode (13) covers a part of the first end face, and extends from the first end face so as to cover a part of the first major face, 
the second outer electrode (14) covers a part of the second end face, and extends from the second end face so as to cover a part of the first major face, 
the first major face is a mounting surface of the multilayer coil component, 
a stacking direction of the multilayer body, and an axial direction of the coil are parallel to the mounting surface, 
the multilayer coil component further includes a first connecting conductor (not labeled, connecting left end of coil 12) and a second connecting conductor (not labeled, connecting left end of coil 12) that are disposed inside the multilayer body, 
the first connecting conductor (not labeled) connects between a portion of the first outer electrode that covers the first end face, and one of the plurality of coil conductors that faces the portion of the first outer electrode, 
the second connecting conductor (not labeled) connects between a portion of the second outer electrode that covers the second end face, and one of the plurality of coil conductors that faces the portion of the second outer electrode, and 
the coil (12) has a length from about 85.0% to about 94.0% of a length of the multilayer body (11) (although drawings may not be to scale, Fig. 2 teaches a length from about 85.0% to about 94.0% of a length of the multilayer body).  (Takazawa: Figs. 2 and 3, para. [0043], [0044]).

Regarding Claim 3, Takazawa further teaches, wherein the plurality of coil conductors constituting the coil comprise two or more coil conductors (17) connected in parallel.  (Takazawa: Fig. 3, para. [0044]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa, as applied to claim 1, in view of Tachibana et al., (hereinafter Tachibana), U.S. Patent Application Publication 2016/0042862.
Regarding Claim 2, Takazawa is silent on the multilayer body dimensions and coil conductor line widths. (Takazawa: Figs. 2 and 3, para. [0043], [0044]).
Takazawa does not explicitly teach, wherein 
the multilayer body has a length of not more than about 0.63 mm, 
the multilayer body has a width of not more than about 0.33 mm, and 
wherein each coil conductor has a line width from about 10% to about 25% of the width of the multilayer body.
However, Tachibana teaches (Fig. 2), wherein 
the multilayer body has a length of not more than about 0.63 mm (“0.37 mm” [0062]), 
the multilayer body has a width of not more than about 0.33 mm (0.18mm” [0062]), and 
wherein each coil conductor has a line width from about 10% to about 25% of the width of the multilayer body (a width W1 of 37 um is about 20 % of the width 0.18 mm, [0062]).  (Tachibana: Figs. 1 and 2, para. [0060], [0062], Table 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dimensions of the multilayer coil component of Takazawa to include the multilayer body dimensions and coil conductor line widths of Tachibana, the motivation being that “the DC resistance value of the coil L can be reduced, and the height (size in the up-down direction) of the electronic device 10a can be reduced” [0050].  (Tachibana: Figs. 1 and 2, para. [0050]).  Therefore, the limitations of Claim 2 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 4 and similarly claims 7-9, the combination of Takazawa in view of Tachibana further teaches (Tachibana: Fig. 2), wherein 
the multilayer body has a length of not more than about 0.63 mm (Tachibana: “0.37 mm” [0062]), 
the multilayer body has a width of not more than about 0.33 mm (Tachibana: 0.18mm” [0062]).  (Tachibana: Figs. 1 and 2, para. [0060], [0062]).
Regarding Claim 6, the combination of Takazawa in view of Tachibana further teaches (Takazawa: Fig. 3), wherein 
the plurality of coil conductors constituting the coil comprise two or more coil conductors (Takazawa: 17) connected in parallel.  (Takazawa: Fig. 3, para. [0044]).

Claims 5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa, as applied to claim 1, in view of Wang et al., (hereinafter Wang), U.S. Patent Application Publication 10116290.
Regarding Claim 5 and similarly claims 10-16, Takazawa is silent on the coeficients.
Takazawa does not explicitly teach, wherein the multilayer coil component has a transmission coefficient S21 at 40 GHz of from about -1.0 dB to about 0 dB.
However, Wang teaches (Fig. 2), wherein the multilayer coil component has a transmission coefficient S21 at 40 GHz of from about -1.0 dB to about 0 dB (“ranges from approximately 25 to 47 GHz, and the S.sub.21 scattering parameter (or transmission coefficient) varies from −0.85 to −1.6 dB for the respective frequency range demonstrate a wideband input matching”.  (Wang: Figs. 1 and 2, col. 10, lines 7-24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dimensions of the multilayer coil component of Takazawa to include the transmission coefficients of Wang, the motivation being that “it possible to achieve a broadband high-efficiency frequency doubling operation”.  (Wang: Figs. 1 and 2, col. 10, lines 7-24).  Therefore, the limitations of Claim 5 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MALCOLM BARNES/
Examiner, Art Unit 2837
5/21/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837